DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) filed 4/19/21.  Claims 21-24 and 34-37 have been amended.  Claim 41 is newly added.  Claims 1-20, 25, 26, 38, and 39 are cancelled.  Claims 21-24, 27-37, 40, and 41 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 23, 36, and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added recitation of changing a state of the secure digital container within claims 23 and 36 appear to constitute new matter. The newly added recitation of "providing, to a server, a first instruction to store the secure digital container, wherein the server is configured to temporarily store the secure digital container for a specified time period after the first time; and based on the determination that the user does not require medical attention at the third time, providing, to the server and at the third time, a second instruction to delete the secure digital container from storage" within claim 41 appears to constitute new matter. 
In particular, Applicant does not point to, nor was the Examiner able to find support for this newly added language within the specification as originally filed.  As such, Applicant is respectfully requested to clarify the above issues and to specifically point out support for the newly added limitations in the originally filed specification and claims. 
Applicant is required to cancel the new matter in the reply to this Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 21-24, 27-37, 40, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 34 recite the limitation "the determination that the accident associated with the high risk activity has occurred" in lines 15-16 of claim 21 and lines 16-17 of claim 34.  There is insufficient antecedent basis for this limitation in the claims. 
Claims 21, 27, 30, 33, 34, 40, and 41 recite the limitation "the user" in lines 5, 8, 10, 21, and 23      of claim 21, line 1 of claim 27, lines 2-3 of claim 30, line 1 of claim 33, lines 6, 9, 11, 22, and 24 of claim 34, line 1 of claim 40, and line 5 of claim 41.  There is insufficient antecedent basis for this limitation in the claims.
Claims 21, 28, 31, and 34 recite the limitation "the one or more sensors" in line 14 of claim 21, line 2 of claim 28, line 2 of claim 31, and line 15 of claim 34.  There is insufficient antecedent basis for this limitation in the claims.
Claim 23 and 36 recite the limitation "the data representing the health record information" in lines 8-9 of claim 23 and lines 8-9 of claim 36.  There is insufficient antecedent basis for this limitation in the claims.
Claim 41 recites the limitation "the determination that the user does not require medical attention at the third time" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 21 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between there is no step of detecting the motions of the user. As a result of this missing step, it is unclear how it is determined that the user is engaged in a high risk activity/accident.
Claims 22, 24, 29, 32, 35, and 37 incorporate the deficiencies of claims 21 and 34, through dependency, and are therefore also rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072.  The examiner can normally be reached on Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LENA NAJARIAN/Primary Examiner, Art Unit 3686